Citation Nr: 0412957	
Decision Date: 05/19/04    Archive Date: 05/25/04	

DOCKET NO.  03-12 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUES

1.  Entitlement to service connection for essential 
hypertension. 

2.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction with ischemic 
cardiomyopathy. 

3.  Entitlement to service connection for the residuals of 
cerebral hemorrhage, with persistent right-sided weakness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had verified active service from May 1963 to 
January 1979, with total active service of 20 years and 17 
days.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.


REMAND

The veteran in this case seeks service connection for 
essential hypertension, as well as coronary artery disease 
with ischemic cardiomyopathy, and the residuals of cerebral 
hemorrhage, to include persistent right-sided weakness.  In 
pertinent part, it is contended that, while in service, the 
veteran suffered from hypertension and a heart condition, 
treatment of which ultimately resulted in a cerebral 
hemorrhage.

In that regard, service medical records disclose that, on a 
number of occasions in service, the veteran's blood pressure 
was somewhat elevated.  In point of fact, at the time of 
outpatient treatment in August 1976, he received a diagnosis 
of essential hypertension.  While on various other occasions, 
the veteran's blood pressure was within normal limits, in 
February 1977, and once again in November of that same year, 
the veteran's blood pressure was again elevated.  However, as 
of the time of a service retirement examination in December 
1978, the veteran's blood pressure was within normal limits, 
and no pertinent diagnosis was noted.  Since the time of the 
veteran's discharge, his blood pressure has remained 
essentially normal.  Nonetheless, in light of the 
aforementioned, it is unclear whether the veteran currently 
suffers from chronic hypertension, and, if so, whether that 
disability is the result of any incident or incidents of his 
period of active military service.

The Board further notes that, on a number of occasions in 
service, the veteran underwent evaluation for complaints of 
"chest pain."  While in September 1976, the veteran's chest 
pain was described as "noncardiac" in origin, it was 
additionally noted at that time that further studies should 
be undertaken in order to rule out arteriosclerotic vascular 
disease, coronary artery disease, and/or "anginal syndrome."  
Since the time of the veteran's discharge from service, he 
has suffered two myocardial infarctions, as well as a 
cerebral hemorrhage, apparently the result of medication 
administered subsequent to his first myocardial infarction.  
While on VA medical examination in September 2001, the 
veteran received diagnoses of arteriosclerotic coronary 
artery disease, and status post cerebral hemorrhage, no 
opinion was offered as to whether those disabilities were in 
any way related to, or had their origin during, the veteran's 
period of active military service.  Under the circumstances, 
further development will be undertaken prior to a final 
adjudication of the veteran's current claims. 

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the aforementioned, and in deference to the 
request of the veteran and his accredited representative, the 
case is REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2002, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded 
an examination by a VA cardiologist in 
order to more accurately determine the 
exact nature and etiology of his claimed 
hypertension, as well as coronary artery 
disease (with ischemic cardiomyopathy) 
and cerebral hemorrhage.  Should 
examination by a VA cardiologist prove 
impractical due to the veteran's living 
in Japan, appropriate arrangements should 
be made for examination by a private 
cardiologist at VA expense.  In any case, 
the RO is advised that the veteran must 
be given adequate notice of the date and 
place of any requested examinations, and 
a copy of all such notifications must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled examination 
without good cause may have an adverse 
effect on his claims.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the 
cardiovascular examination, the examining 
cardiologist should specifically comment 
as to whether the veteran currently 
suffers from chronic essential 
hypertension, and, if so, whether that 
disorder as likely as not had it's origin 
during the veteran's period of active 
military service.  The examiner should, 
additionally, specifically comment as to 
whether the veteran's coronary artery 
disease/ischemic cardiomyopathy as likely 
as not had it's origin during his period 
of active military service, either 
directly, or as a result of inservice 
hypertension.  Finally, the examining 
cardiologist should specifically comment 
as to whether the veteran's cerebral 
hemorrhage with resulting right-sided 
weakness is as likely as not the result 
of some incident or incidents of his 
period of active military service, 
including inservice hypertension and/or 
heart disease.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 510, 5103A (2002) and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.

4.  The RO should then review the 
veteran's claims for service connection 
for the disabilities at issue.  Should 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the Statement of the 
Case in March 2003.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




